United States Court of Appeals
                     For the First Circuit


No. 19-1152

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                  JUAN CARLOS CASTILLO-VAZQUEZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                  Lynch, Thompson, and Kayatta,
                         Circuit Judges.


     Fernando O. Zambrana Avilés and Colon Serrano Zambrana, LLC
on brief for appellant.
     W. Stephen Muldrow, United States Attorney, Mariana E. Bauzá-
Almonte, Assistant United States Attorney, and Julia M.
Meconiates, Assistant United States Attorney, on brief for
appellee.


                         April 16, 2021
           LYNCH, Circuit Judge.     Juan Carlos Castillo-Vazquez was

caught 39 nautical      miles south of Puerto Rico         smuggling 900

kilograms of cocaine into the United States on a 30-foot vessel.

The district court sentenced him to 135 months' imprisonment.

Castillo appeals his sentence on the grounds that the district

court erred in refusing to grant a two-level reduction to his

offense level based on his allegedly minor role in the offense or

a departure based on Castillo's family ties and responsibilities.

We affirm.

                                    I.

           On March 1, 2018, a Caribbean Air Marine Branch Maritime

Patrol Aircraft observed a thirty-foot vessel loaded with packages

travelling at high speed south of Ponce, Puerto Rico.             The U.S.

Coast Guard intercepted the vessel, seized thirty packages of

cocaine weighing approximately 900 kilograms, and arrested the

three men on the vessel.      Castillo was one of these crew members.

           On March 7, 2018, Castillo was charged with conspiracy

to possess with intent to distribute five kilograms or more of

cocaine on board a vessel subject to the jurisdiction of the United

States in violation of 46 U.S.C. §§ 70502, 70503, and 70506, aiding

and abetting in the possession with intent to distribute five

kilograms or more of cocaine in violation of 46 U.S.C. §§ 70502,

70503,   and   70506,   and   conspiracy   to   possess   with   intent   to

distribute for the purpose of unlawfully importing more than five


                                  - 2 -
kilograms of cocaine into the United States                   in violation of

21 U.S.C. §§ 959, 960, and 963.                Castillo pled guilty on all

charges.

            The Probation office filed an initial Presentence Report

("PSR") which calculated Castillo's advisory guidelines range to

be 168 to 210 months' imprisonment and did not identify any grounds

for a departure.      The PSR was amended after Castillo participated

in   a   safety-valve    debriefing,         which   earned   him       a   two-level

reduction resulting in a guidelines range of 135 to 168 months.

See 18 U.S.C. § 3553(f).

            On    January     14,   2019,     Castillo   filed      a       sentencing

memorandum       requesting    that    the     court   impose    the        statutory

mandatory minimum sentence of 120 months' imprisonment and arguing

that Castillo should receive a two-level reduction under USSG

§ 3B1.2(b) for his minor role in the offense and a downward

departure from the guidelines range in light of his familial ties

and responsibilities under USSG § 5H1.6.               The government did not

file a sentencing memorandum.

            At the sentencing hearing on January 24, 2019, Castillo

presented the arguments in his sentencing memorandum and the

government advocated for a middle-of-the-guidelines sentence of

150 months' imprisonment.           The district court then confirmed that

it had read Castillo's sentencing memorandum and explained its

calculation of the guidelines sentencing range.                     It sentenced


                                      - 3 -
Castillo   to   135   months'   imprisonment   --   the   bottom   of   the

guidelines range -- on each count, to be served concurrently, and

five years of supervised release.         It stated that "a sentence at

the lower end of the guideline range reflects the seriousness of

the offense, promotes respect for the law, protects the public

from further crimes by Mr. Castillo, and addresses the issues of

deterrence and punishment."

           After the sentence was announced, Castillo requested

that the district court explain why it did not grant a reduction

under USSG § 3B1.2(b) for Castillo's minor role in the offense or

a departure under USSG § 5H1.6 based on Castillo's family ties and

responsibilities.      As to Castillo's role in the offense, the

district court explained that under the First Circuit decision in

United States v. Arias-Mercedes, 901 F.3d 1 (1st Cir. 2018), "a

minor role shall not apply in cases such as this" and that there

was "no way" that Castillo did not know "that there were 900 kilos

of cocaine on the vessel."         As to Castillo's family ties and

responsibilities, the court stated that it "considered that and

didn't think it was sufficient for a reduction." Castillo objected

to these findings and timely appealed.

                                   II.

           Castillo argues again on appeal that the district court

procedurally erred by failing to apply an adjustment for his role




                                  - 4 -
in the offense and a departure based on his family ties and

responsibilities.1

            We   review   claims   of    sentencing   error   for   abuse   of

discretion.      Arias-Mercedes, 901 F.3d at 5.       Within that standard,

we review findings of fact for clear error, the interpretation and

application of the sentencing guidelines de novo, and judgment

calls for abuse of discretion.          United States v. Reyes-Torres, 979

F.3d 1, 7 (1st Cir. 2020).

A. The Minor Role Adjustment

            USSG § 3B1.2(b) authorizes a two-level reduction in a

defendant's offense level if he was a "minor participant in any

criminal activity" for which he is being sentenced.             A defendant

must show that he is "substantially less culpable than the average

participant in the criminal activity."          Id. § 3B1.2, cmt. n.3(A).

"Role-in-offense determinations are notoriously fact-specific" and

"absent a mistake of law, battles over a defendant's status . . .

will almost always be won or lost in the district court."             Arias-

Mercedes, 901 F.3d at 5 (citations and internal quotation marks

omitted).




     1    Castillo also summarily states that these denials
constituted substantive error.    He has waived this argument by
failing to adequately address the issue. United States v. Zannino,
895 F.2d 1, 17 (1st Cir. 1990) ("[I]ssues adverted to in a
perfunctory manner, unaccompanied by some effort at developed
argumentation, are deemed waived.").


                                   - 5 -
           Castillo    argues    that     the    district     court    committed

procedural error both by denying the minor role adjustment and by

failing to explain "in a satisfactory manner . . . why it declined

to grant the [] adjustment."           These arguments fail.

           As to Castillo's first argument, the district court did

not err in denying Castillo a minor role adjustment. Here Castillo

was one of a three-member crew on a small vessel and the amount of

drugs was large.     As explained in Arias-Mercedes, "[w]hen a person

undertakes to provide material assistance in transporting a large

quantity of drugs as a member of a tiny crew in a hazardous voyage

at sea, it ordinarily will not be clear error for the sentencing

court to refuse him a mitigating role adjustment."               901 F.3d at 8.

Arias-Mercedes      also   forecloses      Castillo's       argument   that    the

district court should have considered Castillo's role in the larger

drug   conspiracy    rather     than    his     role   in   transporting      this

particular batch of drugs, and the argument that Castillo was

entitled to a minor role adjustment simply because he was not the

captain of the vessel.        See id. at 6.

           We also reject Castillo's argument that the district

court's explanation was insufficient.              There is no requirement

that the district court must list expressly the factors enumerated

in Application Note 3(C) when it denies a defendant a minor role

reduction.   See United States v. Mendoza-Maisonet, 962 F.3d 1, 24-

25 (1st Cir. 2020).        The district court's comparison to Arias-


                                       - 6 -
Mercedes and the statements that Castillo must have been aware of

the quantity of cocaine on board were sufficient to "allow for

meaningful    appellate     review"    of     the    denial    of    the   downward

adjustment.       Gall v. United States, 552 U.S. 38, 50 (2007).

B. The Family Ties and Circumstances Departure

            Castillo next argues that the district court erred in

refusing to grant a departure under USSG § 5H1.6 based on his

"family    ties    and   responsibilities."          "As   a   general     rule,    a

sentencing        court's   discretionary           refusal     to    depart       is

unreviewable."       United States v. Sanchez, 354 F.3d 70, 76 (1st

Cir. 2004).       Where, as here, the district court "knew he had the

power to depart but deliberately chose not to do so," "we are

foreclosed from second-guessing the court's discretionary decision

not to depart from the [guidelines range]."                    United States v.

Teeter, 257 F.3d 14, 30 (1st Cir. 2001); see also United States v.

Louis, 300 F.3d 78, 81 (1st Cir. 2002) ("[A] district court's

decision      rejecting      a    downward          departure        is    largely

unreviewable.").         Castillo is not entitled to relief on this

ground.

                                      III.

            Affirmed.




                                      - 7 -